J-S44033-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :          IN THE SUPERIOR COURT OF
                                         :                PENNSYLVANIA
           v.                            :
                                         :
DAVID WILLOUGHBY,                        :
                                         :
                 Appellant               :             No. 1710 EDA 2015

                 Appeal from the PCRA Order May 29, 2015
           in the Court of Common Pleas of Philadelphia County,
            Criminal Division, No(s): CP-51-CR-0014671-2010

BEFORE: FORD ELLIOTT, P.J.E., STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                             FILED JULY 19, 2016

     David Willoughby (“Willoughby”) appeals from the Order dismissing his

first Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The PCRA court set forth the relevant factual and procedural history in

its Pa.R.A.P. 1925(a) Opinion, which we incorporate herein by reference.

See PCRA Court Opinion, 12/10/15, at 1-4.1

     In response to the filing of Willoughby’s appeal, the PCRA court

ordered him to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Willoughby timely filed a Concise Statement, after

which the PCRA court issued its Pa.R.A.P. 1925(a) Opinion.

     On appeal, Willoughby presents the following issues for our review:




1
   At trial, Willoughby was      represented   by    Holly   Dobrosky,   Esquire
(hereinafter “trial counsel”).
J-S44033-16


      I.    Whether the [PCRA] court              erred   by   [dismissing
            Willoughby’s] PCRA Petition[?]

      II.   Whether the [PCRA] court erred by not granting
            [Willoughby’s] PCRA [Petition] based on trial counsel’s
            failure to confront [the] complainant[,] K[.]C[.] [“K.C.,”] on
            the proposed testimony of defense witness Ali Bey [“Bey”],
            thus prohibiting Bey’s testimony at trial[?]

      III. Whether the [PCRA] court erred by not granting
           [Willoughby’s] PCRA [Petition] based on trial counsel’s
           failure to object to numerous comments made by [the] trial
           judge[?]

      IV. Whether the [PCRA] court erred by not granting
          [Willoughby’s] PCRA [Petition] based on trial counsel’s
          failure to object to an incomplete and misleading jury
          instruction regarding aggravated assault[?]

Brief for Appellant at 4 (issues renumbered for ease of disposition; some

capitalization and footnotes omitted).

             Our standard of review of the [dismissal] of a PCRA
      petition is limited to examining whether the evidence of record
      supports the [PCRA] court’s determination and whether its
      decision is free of legal error. This Court grants great deference
      to the findings of the PCRA court if the record contains any
      support for those findings. We give no such deference, however,
      to the court’s legal conclusions.

Commonwealth v. Secreti, 134 A.3d 77, 79-80 (Pa. Super. 2016)

(citations omitted).

      Each of Willoughby’s above-mentioned claims, raised in his timely

PCRA Petition, alleges that trial counsel rendered ineffective assistance. To

succeed     on   such   a   claim,   Willoughby   must    demonstrate   by   the

preponderance of the evidence that




                                     -2-
J-S44033-16


      (1) [the] underlying claim is of arguable merit; (2) the particular
      course of conduct pursued by counsel did not have some
      reasonable basis designed to effectuate his interests; and (3) but
      for counsel’s ineffectiveness, there is a reasonable probability
      that the outcome of the proceedings would have been different.

Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010). A failure to satisfy

any prong of the test for ineffectiveness will require rejection of the claim.

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).                  Counsel is

presumed to be effective, and the burden is on the appellant to prove

otherwise. Commonwealth v. Hanible, 30 A.3d 426, 439 (Pa. 2011).

      Willoughby first argues2 that the PCRA court erred by failing to rule

that trial counsel was ineffective for not confronting the victim, K.C., at trial

with the proposed testimony of defense witness Bey. See Brief for Appellant

at 30-33. According to Willoughby, Bey would have testified that, prior to

trial, K.C. admitted to Bey that she was not raped 3 (hereinafter referred to

as “the alleged prior inconsistent statement”). Id. at 30. Willoughby points

out that the trial court’s ruling that, because trial counsel never confronted

K.C. on cross-examination with the alleged prior inconsistent statement, the

2
  We will not separately address the first “issue” listed in Willoughby’s
Statement of Questions Presented, supra, as it is a general claim that the
PCRA court improperly dismissed the PCRA Petition; his argument section
concerning this issue merely restates the three remaining substantive issues
he raises. See Brief for Appellant at 23.
3
   Specifically, trial counsel stated that, if called as a witness, Bey would
testify that, “on the evening of the preliminary hearing, [K.C.] called [Bey]
and said that everything was blown out of proportion; she [K.C.] didn’t tell
the police it was a rape …. [S]o it shows [K.C.’s] own admission that she’s
lying here in court today ….” Brief for Appellant at 30 (quoting N.T.,
10/5/11, at 325).


                                   -3-
J-S44033-16


defense was precluded from presenting this evidence.          Id.   Willoughby

contends that the PCRA court conceded that trial counsel had no reasonable

basis not to confront K.C. with the alleged prior inconsistent statement. Id.

at 32 (citing PCRA Court Opinion, 12/10/15, at 8). However, according to

Willoughby, the PCRA court erred in finding that trial counsel’s omission did

not cause Willoughby actual prejudice (and, therefore, Willoughby failed to

meet all three prongs of the ineffectiveness test), as the alleged prior

inconsistent statement “is significant and calls into question the only[] direct

evidence [that] a reasonable jury could use to convict [Willoughby].” Brief

for Appellant at 32-33; see also id. at 32 (asserting that “[s]ince this is a

case of she said, he said, the jury’s evaluation of [K.C.’s] testimony is so

significant[] that the failure to allow a defense witness who intended on

contradicting [K.C.] is the clearest example of prejudice one could find in a

case.”).

      In   its   Opinion,   the   PCRA   court   thoroughly    addressed    this

ineffectiveness claim, set forth the applicable law, and determined that it

fails because Willoughby did not establish the prejudice prong of the

ineffectiveness test. See PCRA Court Opinion, 12/10/15, at 6-14; see also

Commonwealth v. Hutchinson, 811 A.2d 556, 562 (Pa. 2002) (noting

that in the absence of a showing of prejudice, a PCRA petitioner’s

ineffectiveness claim “necessarily fails”). We affirm on this basis with regard

to Willoughby’s first claim. See PCRA Court Opinion, 12/10/15, at 6-14.



                                   -4-
J-S44033-16


      Next, Willoughby asserts that the PCRA court improperly failed to

grant him collateral relief based on his claim that trial counsel was

ineffective for failing to object to numerous prejudicial and improper

comments made during trial by the trial court judge, the Honorable John J.

O’Grady, Jr. (“Judge O’Grady”).     Brief for Appellant at 24.    According to

Willoughby, on approximately thirteen separate occasions,4 Judge O’Grady

made comments that allegedly showed the court’s (1) bias against

Willoughby; (2) “extreme favoritism towards the prosecution”; and (3)

“condemnation directed at [] trial counsel.”       Id.; see also id. at 25

(asserting that Judge O’Grady “interjected himself into direct and cross-

examination by commenting on the evidence, answering for the witnesses,

characterizing and summarizing the witness’s testimony, and providing his

own argument[.]”). Willoughby points out that, on direct appeal, this Court

4
  In his brief, Willoughby specifically identifies only three instances of Judge
O’Grady’s allegedly improper commentary. See Brief for Appellant at 26-27.
Concerning the remaining instances, Willoughby merely provides page
citations to the trial transcript, requiring this Court to guess as to which
specific comments he objects. Id. at 24. He also fails to specify what type
of relief he wanted trial counsel to request, had counsel objected to the
comments.       Moreover, in Willoughby’s court-ordered Pa.R.A.P. 1925(b)
Concise Statement, he did not identify the place in the record where any of
the challenged comments appear. See Pa.R.A.P. 1925(b)(4)(ii) & (vii)
(providing, respectively, that “[t]he Statement shall concisely identify each
ruling or error that the appellant intends to challenge with sufficient detail
to identify all pertinent issues for the judge[,]” and that “[i]ssues not
included in the Statement and/or not raised in accordance with the
provisions of this paragraph [] are waived.” (emphasis added)); see also
Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011) (stating
that a “court’s review and legal analysis can be fatally impaired when the
court has to guess at the issues raised.” (citation omitted)). We decline to
find waiver on this basis.


                                  -5-
J-S44033-16


ruled that he had waived his challenge to Judge O’Grady’s comments,

because trial counsel failed to lodge a timely objection at trial. Id. at 24-25;

see also Commonwealth v. Willoughby, 102 A.3d 525 (Pa. Super. 2014)

(unpublished memorandum at 5-7); id. at 7 (stating that “we are compelled

to conclude that [Willoughby’s] [] issue is waived, without prejudice to his

ability to raise an ineffective assistance of counsel argument in a timely-filed

PCRA petition.”).

       Our      review    of   the   trial   transcript      confirms    the   PCRA    court’s

determination that Willoughby failed to establish that his underlying claim is

of arguable merit, as none of Judge O’Grady’s comments exhibited bias,

overreaching, or impropriety by the court.                     See PCRA Court Opinion,

12/10/15, at 14-15;5 see also Commonwealth v. Travaglia, 661 A.2d

352, 367 (Pa. 1995) (holding that “simply because a judge rules against a

defendant [at trial] does not establish any bias against that defendant.                    If

the appellate court determines that the party alleging judicial bias received a

fair   trial,   then     the   allegation    of   judicial   bias   is   not   borne   out.”);

Commonwealth v. King, 549 A.2d 195, 197 (Pa. Super. 1988) (holding

that defense counsel was not ineffective for failing to object when there was


5
  Moreover, we observe that on direct appeal, the trial court, in response to
Willoughby’s claim asserting improper/prejudicial comments by Judge
O’Grady, stated that “[e]ven assuming that the trial court’s remarks were
unwise, none of them were made during the final charge, and none of them
instructed (or even hinted to) the jury as to what the facts were against
[Willoughby].” Trial Court Opinion, 7/1/13, at 8. This assertion is supported
by the record.


                                            -6-
J-S44033-16


no arguable merit to the underlying claim that the trial court judge had

improperly asked a question of a witness).           Rather, regarding Judge

O’Grady’s comments that Willoughby appears to challenge, the court was

merely clarifying facts for the jury, curbing trial counsel’s repetitive cross-

examination in belaboring a point, and otherwise keeping the questioning

proper and on-track. See Commonwealth v. Purcell, 589 A.2d 217, 224

(Pa. Super. 1991) (stating that it is not improper for a trial judge to clarify

facts, and “[i]t is not partisan to maintain the wheel, steering evenly,

between competing and often aggressive counsel, anxious to set the

course.” (citation omitted)); see also Commonwealth v. Meadows, 787

A.2d 312, 318 (Pa. 2001) (stating that “the court may summarize the

evidence and note possible inferences to be drawn from it         …, provid[ed]

that the statements have a reasonable basis and it is clearly left to the jury

to decide the facts, regardless of any opinion expressed by the judge.”

(citation omitted)).

      Moreover, our review discloses that at no point did Judge O’Grady

express an opinion as to Willoughby’s guilt or innocence, or the credibility of

any of the witnesses; thus, there was no basis for trial counsel to object.

See Commonwealth v. Hughes, 865 A.2d 761, 793 (Pa. 2004) (citing

Meadows, 787 A.2d at 318 (stating that “the court may not comment on, or

give its opinion of, the guilt or innocence of the accused.”)).




                                   -7-
J-S44033-16


      Finally, immediately prior to deliberations, Judge O’Grady instructed

the jury as follows: “You, the jurors, are the sole judges of the facts. It is

your responsibility to consider the evidence and determine the facts.          You

alone will apply these facts to the law ….”       N.T., 10/6/11, at 358.     Thus,

even assuming, arguendo, that any of Judge O’Grady’s remarks were

improper, the above instruction minimized the possibility of undue prejudice

to Willoughby. See Commonwealth v. Leonhard, 485 A.2d 444, 446-47

(Pa. Super. 1984) (holding that even “harsh” comments of the trial court,

referring to the defendant’s evidence as “very, very sparse,” did not cause

defendant undue prejudice, where the court instructed the jurors that they

were the sole judges of the facts). It is presumed that the jury followed the

court’s instructions. Commonwealth v. Spotz, 896 A.2d 1191, 1224 (Pa.

2006).      Accordingly,     Willoughby’s   second   claim   of   trial   counsel’s

ineffectiveness does not entitle him to relief.

      In his final issue, Willoughby argues that trial counsel was ineffective

for failing to object to an “incomplete and misleading” jury instruction that

Judge O’Grady issued regarding the charge of aggravated assault. See Brief

for Appellant at 28-30. Willoughby points out that trial counsel’s failure to

object resulted in the waiver of his challenge to the instruction on direct

appeal.   Id. at 28; see also Willoughby, 102 A.3d 525 (unpublished

memorandum at 7).          Specifically, Willoughby challenges Judge O’Grady’s

supplemental instruction given in response to a jury question regarding the



                                    -8-
J-S44033-16


“serious bodily injury” element of aggravated assault. Brief for Appellant at

28-29.   Willoughby contends that Judge O’Grady “improperly re-read only

the prosecution-select[ed] portion of the charge, instead of re-reading the

entire aggravated assault charge, so that the fragmented portion could be

placed in its proper context.” Id. at 28.

      Our standard of review concerning a challenge to a jury charge

requires us to determine

      whether the trial court committed a clear abuse of discretion or
      an error of law which controlled the outcome of the case. In so
      doing, we must view the charge as a whole, recognizing that the
      trial court is free to use its own form of expression in creating
      the charge. [Our] key inquiry is whether the instruction on a
      particular issue adequately, accurately and clearly presents the
      law to the jury, and is sufficient to guide the jury in its
      deliberations.     It is well-settled that the trial court has wide
      discretion in fashioning jury instructions.

Commonwealth v. Scott, 73 A.3d 599, 602 (Pa. Super. 2013) (citations

and quotation marks omitted).

      Pennsylvania Rule of Criminal Procedure 647(C) authorizes the trial

court to provide additional instructions to the jury after the jury has retired

to consider its verdict. Pa.R.Crim.P. 647(C).

      The scope of supplemental instructions given in response to a
      jury’s request rests within the sound discretion of the trial judge.
      … [W]here a jury returns on its own motion indicating confusion,
      the court has the duty to give such additional instructions on the
      law as the court may think necessary to clarify the jury’s doubt
      or confusion.

Commonwealth v. Davalos, 779 A.2d 1190, 1195 (Pa. Super. 2001)

(citations omitted).


                                  -9-
J-S44033-16


        In its Opinion, the PCRA court determined that this ineffectiveness

claim fails because Willoughby did not demonstrate that the underlying claim

was of arguable merit.      See PCRA Court Opinion, 12/10/15, at 15.          In so

ruling, the PCRA court relied upon the analysis previously offered by the trial

court on direct appeal, wherein the court stated as follows:

        [A]fter counsel made their closing arguments, the trial court
        instructed the jury on the aggravated assault charge by reading
        Pennsylvania Suggested Standard Criminal Jury Instruction
        15.2702A, “Aggravated Assault – Attempted Serious Bodily
        Injury.” During deliberations, the jury requested the trial court
        to repeat the aggravated assault instruction. After the re-
        reading [of] the aggravated assault instruction, juror number six
        inquired about the serious bodily injury portion of the charge.
        The trial court re-read the definition of serious bodily injury. …

               … Even if the alleged error was not waived[, i.e., by trial
        counsel’s failure to object to the supplemental instruction,] the
        trial court’s charge clearly, adequately, and accurately stated the
        law on aggravated assault. Moreover, the trial court was well
        within its discretion to repeat the aggravated assault instruction
        to the jury, particularly when requested to do so by the jury.

Trial   Court   Opinion,   7/1/13,    at   7-8.   We   agree   with   the   court’s

determination.

        Contrary to Willoughby’s claim, Judge O’Grady was not required to

reread the full instruction on aggravated assault; the court properly focused

only on the portion of the instruction about which juror number six had

inquired.    See Davalos, supra (noting that “[t]he scope of supplemental

instructions given in response to a jury’s request rests within the sound

discretion of the trial judge.”); Commonwealth v. Akers, 572 A.2d 746,

755 (Pa. Super. 1990) (stating that a trial court “may properly confine


                                     - 10 -
J-S44033-16


supplemental instructions to the particular question asked by the jury

despite a defendant’s request for additional instructions.”) (citation omitted);

see also Scott, 73 A.3d at 602 (stating that a “trial court is not required to

give every charge that is requested by the parties[,] and its refusal to give a

requested charge does not require reversal unless the appellant was

prejudiced by that refusal.”) (citation omitted).      Here, Judge O’Grady’s

supplemental instruction accurately conveyed the law on serious bodily

injury. Furthermore, Willoughby has not established that he was prejudiced

by Judge O’Grady’s decision to confine the supplemental instruction to only

the question asked by the jury. See Hutchinson, supra; Akers, supra.

      Based upon the foregoing, we conclude that the PCRA court properly

determined that Willoughby failed to prove his claims of trial counsel’s

ineffectiveness. Accordingly, the court did not err or abuse its discretion in

dismissing Willoughby’s first PCRA Petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/19/2016




                                 - 11 -
                                                                                                               Circulated 06/22/2016 10:59 AM




               IN THE COURT OF COMMON PLEAS OF PHILADELPHIA                                       COUNTY
                           FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                           TRlAL DIVISION - CRIMINAL


COMMONWEALTHOFPENNSF=lt~D;
                                                                           CP-51-CR-OO14671-2010

vs.                                    '                                   1710 EDA 2015
                                              DEC 1·0 2015                             CP-St·CR-0014671·2010      Comm.
                                                                                                               Opinion
                                                                                                                          v. Willoughby, David


DAvm WILLOUGHBY                        CriminalAppealsUnit
                                     FirstJudicia\Districtof PA
                                                       OPINION                                  I II
                                                                                             II I II I7380705901
                                                                                                        II I Ill II I I II Ill
           Defendant David Willoughby appeals from the PCRA court's dismissal of his Petition

under the Post Conviction Relief Act ("PCRA"). On appeal, Defendant argues that the PCRA

court erred in dismissing the PCRA petition because trial counsel was ineffective for failing to:

(1) confront the rape victim regarding statements she allegedly made to defense witness Ali Bey;

(2) object to numerous comments made by the trial court during trial; and (3) object to an

allegedly incomplete and misleading jury instruction regarding the aggravated assault charge.

For the reasons stated herein, the Superior Court should affirm the PCRA court's order

dismissing the PCRA petition.1

FACTUALBACKGROUND2

           Defendant and the complainant, K.C., were previously in a relationship. Shortly after

5 :OOam on Friday, October 8, 2010, Defendant repeatedly called K.C. on both her house and cell

phones. He went to her house, implored her to open the door, and said that he "just wanted to

talk" to K.C. Frightened, K.C. called her friend Kevin who then contacted the police after

listening to some of the conversation between Defendant and K.C. via a three-way call.



 I
   Judge John O'Grady retired prior to sentencing Defendant. Judge Daniel Anders was administratively assigned this
 matter for sentencing. For purposes of this opinion, "trial court" refers to Judge O'Grady, and "sentencing court"
 and "PCR.A court" refer to Judge Anders.
 2
     The entire Factual Background   is from the Trial Court's Opinion, 07/01/2013   at 2-4 (citations         to the record omitted).
       Police Officer Alexander DeJesus arrived at K.C.'s house at 6: l 8am and observed

Defendant coming out of K.C.'s backyard. Officer DeJesus took down Defendant's information

and then spoke with K.C., who requested that Defendant leave the residence. Officer DeJesus

instructed Defendant to leave K.C.'s property.

       Later that morning, K.C. was with her two children at a bus stop when Defendant

unexpectedly   showed up   in his car. He told K.C., "I didn't want you on the bus. I just want to

talk to you." K.C. entered Defendant's car because her children were already inside the car.

Defendant dropped off K.C.'s son at Cassidy Elementary School and then went to Little

Shepherds Christian Learning Center to drop off K.C.'s daughter. At the learning center,

Defendant again implored K.C. to "give [him] a small conversation"       and said that he just wanted

to talk to her. K.C. agreed to get back into the car after Defendant threatened   to tase her and told

her,"! would drag you" and "you know it would cause a scene." Defendant drove K.C. to his

house and told her that "you're coming    in with me." After initially refusing, K.C. entered

Defendant's    home at around 9:00am.

        Once inside his house, Defendant, who has a boxing background,       told K.C., "look, you're

playing with me" and smacked K.C. across her face. Defendant then took K.C.'s phone and said,

"you're not going anywhere."    After being struck in the face, K.C. tried to leave the house but

Defendant pushed her. He told her to "get comfortable"     and that she was not going anywhere.

Defendant began to question K.C. about her current boyfriend Joseph Grant; K.C. refused to

 answer Defendant's questions. Her refusal led Defendant to punch, push, sit on, choke, and

 attempt to burn K.C. She tried to fight back, but Defendant's repeated punches up and down the

 side of K.C.'s body and in her ribs forced K.C. to accept that the only thing she could do was

 "ball up" in an effort to protect herself. In addition to hitting Ibanged her head against the wall, and verbally demeaned her. At one point, Defendant went to

the kitchen and got a knife.

        Defendant then forced K.C. to go up the steps and told her, "you know I'm gonna fuck

you, right?" K.C. responded that she did not want to have sex with Defendant.    Defendant then

told K.C., "take off your clothes or I'm gonna rip your clothes off." After being instructed to "get

the dick," K.C. performed oral sex on Defendant, but did so because she was beaten to the point

of "submission."   K.C. was not able to open her mouth to perform oral sex sufficiently enough for

Defendant to climax. Defendant then began having vaginal intercourse with K.C., despite her

pushing and hitting him to get off. Defendant became more aroused as K.C. 's resistance

increased.

        Defendant later drove K.C. to her son's football practice at around 6:00pm, where she was

able to get in contact with Joseph Grant and tell him what had happened. K.C. 's daughter had to

be picked up by K.C.'s grandfather at day care, due to K.C. not being able to leave Defendant's

house. Grant testified that K.C. "looked like crap" when he arrived at football practice. Grant had

been concerned throughout the day because he had not been able to contact K.C. K.C. did not

initially want to go to the hospital, but because she was in so much pain she went to Lankenau

 Hospital on October 12, 2010, where she was found to have bruising. K.C. talked to police at the

 hospital and was later interviewed by Detective Sweeney.

 PROCEDURAL        HISTORY

         On October 6, 2011, a jury convicted Defendant of rape, involuntary    deviate sexual

 intercourse ("IDSI"), aggravated assault, and sexual assault. On February 29, 2012, the

 sentencing court imposed a sentence of concurrent, mandatory terms of 10 to 20 years of

 incarceration for the rape and IDSI convictions, and a consecutive sentence of 5 to 10 years of

 incarceration for the aggravated assault conviction.

                                                  -3-
       On July 24, 2012, Defendant filed a timely notice of appeal in which he argued that: ( 1)

the evidence at trial was insufficient to support the aggravated assault conviction;   (2) the

aggravated assault conviction was against the weight of the evidence; (3) the trial court gave an

improper jury instruction on the aggravate assault charge; ( 4) the trial court made prejudicial and

biased comments during trial that deprived Defendant of a fair and impartial trial; (5) the trial

court erred when it precluded defense witness Ali Bey from testifying; and (6) the sentencing

court imposed a sentence that was unduly harsh and excessive.

        On June 30, 2013, the sentencing court issued an opinion that addressed each of Defendant's

claims of error. On April 9, 2014, the Superior Court issued an opinion that held that Defendant's

claims of error regarding the trial court's comments during the trial and the jury instruction for

aggravated assault were waived and that all of the remaining claims of error were without merit.

        On April 17, 2014, Defendant filed a timely PCRA petition alleging trial counsel was

ineffective for failing to: (1) confront the rape victim regarding statements she allegedly made to

defense witness Ali Bey; (2) object to numerous commenfs made by the trial court during trial;

and (3) object to an allegedly incomplete and misleading jury instruction regarding the

aggravated assault charge. On November 20, 2014, the Commonwealth           filed a motion to dismiss

 Defendant's    PCRA petition. On May 8, 2015, the PCRA Court issued a 907 Notice following

 oral argument. On May 29, 2015, the PCRA court formally dismissed Defendant's entire PCRA

 petition as without merit. On June 1, 2015, Defendant filed a timely appeal of the PCRA court's

 order dismissing his PCRA. petition.

 DISCUSSlON

            In Commonwealth v. Cox, 983 A.2d 666 (Pa. 2009), our Supreme Court set forth the

 standards governing claims brought pursuant to the PCRA alleging ineffective assistance of

 counsel:
                                                   -4-
             Under the PCRA, collateral relief is afforded to individuals     who
             prove that they are innocent    of the crimes of which they were
             convicted, and those receiving illegal sentences. 42 Pa.C.S. § 9542.
             "A petitioner is eligible for PCRA relief only when he proves by a
             preponderance   of the evidence    that his conviction   or sentence
             resulted from one or more of the circumstances delineated in 42
             Pa.C.S. § 9543(a)(2)." Commonwealth v. Natividad, 938 A.2d 310,
             320 (Pa. 2007). One of the grounds enumerated in 42 Pa.C.S §
             9542(a)(2) involves claims alleging ineffective assistance of
             counsel. Thus, the PCRA provides relief to those individuals
             whose convictions or sentences "resulted from ineffective
             assistance of counsel which, in the circumstances of the particular
             case, so undermined the truth-determining process that no reliable
             adjudication of guilt or innocence could have taken place." 42
             Pa.C.S. § 9542(a)(2)(ii). This Court has interpreted this to mean
             that in order to obtain relief on a claim alleging ineffective
             assistance of counsel, a petitioner must prove that: (1) the claim
             underlying the ineffectiveness claim has arguable merit; (2)
             counsel's actions lacked any reasonable basis; and (3) counsel's
             actions resulted in prejudice to petitioner. Commonwealth v.
             Collins, 957 A.2d 237 (Pa. 2008); Commonwealth v. Pierce, 527
             A.2d 973 (Pa. 1987). A chosen strategy will not be found to have
              lacked a reasonable basis unless it is proven 'that an alternative not
              chosen offered a potential for success substantially greater than the
              course actually pursued.'" Commonwealth v. Williams, 899 A.2d
              1060, 1064 (Pa. 2006) ( quoting Commonwealth v. Howard, 719
              A.2d 233, 237 (Pa. 1998)). "Prejudice in the context of ineffective
              assistance of counsel means demonstrating that there is a
              reasonable probability that, but for counsel's error, the outcome of
              the proceeding would have been different." Commonwealth v.
              Pierce, 786 A.2d 203, 213 (Pa. 2001); Strickland v. Washington,
              466 U.S. 668, 694 (1984). Finally, the law presumes that counsel
              was effective and the burden of proving that this presumption is
              false rests with the petitioner. Commonwealth v. Basemore, 744
               A.2d 717, 728 n.10 (Pa. 2000).

Cox, 983 A.2d at 678.

       The standard of review for an appeal from the denial of PCRA relief is "whether the

findings of the PCRA court are supported by the record and free of legal error." Commonwealth

                                               -5-
v. Gwynn, 943 A.2d 940, 944 (Pa. 2008). "The level of deference accorded to the post-conviction

court may vary depending upon whether the decision involved matters of credibility or matters of

applying the governing law to the facts as so determined." Commonwealth v. Williams, 950 A.2d

294, 299 (Pa. 2008). "The PCRA court's factual determinations are entitled to deference, but its

legal conclusions are subject to plenary review." Commonwealth v. Gorby, 900 A.2d 346, 363

(Pa. 2006).

       A judge may dismiss a PCRA petition without a hearing if: ( 1) the petition is patently

frivolous and without support in the record; or (2) the facts alleged therein would not, even if

proven, entitle the defendant to relief. See Pa.R.Crim.P. 907; Commonwealth v. Walls, 993 A.2d

289, 295 (Pa. Super. Ct. 2010) (stating, "It is within the PCRA court's discretion to decline to hold

a hearing if the petitioner's claim is patently frivolous and has no support either in the record or

other evidence."). "There is no absolute right to an evidentiary hearing on a PCRA petition, and if

the PCRA court can determine from the record that no genuine issues of material fact exist, then a

hearing is not necessary." Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. Ct. 2008).

        1.      The PCRA Court Properly Dismissed Defendant's Petition Alleging
                Ineffective Assistance of Counsel for Failing to Confront Rape Victim
                K.C. Regarding Statements She Allegedly Made To Defense Witness
                Ali Bev Because Defendant Failed To Prove Actual Prejudice

        In his first claim of error, Defendant asserts that the PCRA court improperly denied his

 claim that trial counsel was ineffective for failing to confront rape victim K.C. about a

 conversation she allegedly had with defense witness Bey regarding statements she made to the

 police about her rape. The PCRA court properly dismissed this claim because Defendant did not

 prove that trial counsel's failure caused him actual prejudice.




                                                  -6-
                 a.        Defendant's First Claim Has Arguable Merit

        As an initial matter, the PCRA court determined that Defendant's                 claim had arguable

merit because trial counsel did not comply with the requirements               of Pa.R.E. 613(b), specifically,

the requirements      governing the admission of extrinsic evidence of a witness's prior inconsistent

statements.'   At sidebar during the trial, trial counsel proffered what Bey's testimony would have

been:

                  On the evening of the preliminary hearing, K.C.                 called him and
                  said that everything was blown out of proportion;                she didn't tell
                  the police it was rape - they were her words - and              that she admits
                  that she said things that she shouldn't have, so it shows her own
                   admission that she's lying here in court today, and it's something
                   the jury should hear.

N.T. 10/05/2011 at 325. The trial court precluded Bey from testifying about his conversation

with K.C. because trial counsel failed to confront K.C. with her alleged statements to Bey during

cross-examination of K.C. earlier in the trial. As a result, Defendant's first claim of

ineffectiveness has arguable merit because trial counsel failed to lay the appropriate foundation

under Rule 6 l 3(b) for the admission of extrinsic evidence of the alleged statements, i.e., to allow

Bey to testify regarding K.C. 's statements. Sentencing Court Opinion (Anders, J., filed

07/01/2013) at 9-10; see also Superior Court Opinion at 11 (holding that the trial court did not

abuse its discretion in excluding Bey's testimony because trial counsel failed to comply with

Rule 613(b)).




 3
   Pennsylvania Rule of Evidence 6 ! 3(b) permits the introduction of extrinsic evidence of an alleged prior
 inconsistent statement by a witness only if, during cross examination of the witness: (l) the contents are disclosed to
 the witness; (2) the witness is given an opportunity to explain or deny the making of the making of the statement;
 and (3) the opposite party is given the opportunity to question the witness. See Daniel J. Anders, Ohlbaum on the
 Pennsylvania Rules of Evidence § 613.08(2015 ed. LexisNexis Matthew Bender).


                                                           -7-
                  b.    Trial Counsel Had No Reasonable Basis To Fail To Confront K.C.

          The   PCRA. court also determined that there was no reasonable basis for trial counsel not

to confront K.C. about her alleged statements to Bey during counsel's cross-examination of K.C.

At sidebar during the trial, counsel explained why she did not confront K.C. with her alleged

statements to Bey: "[T]he reason why I didn't ask her on cross-examination is because well, I

knew she would deny it and I thought we'd get it from the horse's mouth." N.T. 10/05/2011 at

327; N.T. 05/08/2015 at 5. Instead of laying the appropriate foundation under Rule 6 l 3(b) by

confronting K.C. with the statements during cross-examination, trial counsel incorrectly thought

she could get the same evidence from Bey without first confronting K.C. As such, trial counsel's

failure to confront K.C. with her alleged prior inconsistent statements to Bey lacked any

reasonable basis because she failed to understand Rule 613(b) and how to admit that evidence at

trial."

                   c.       Defendant Failed To Prove Actual Prejudice

          Although the first claim of ineffectiveness satisfies the first two prongs of an

ineffectiveness claim, Defendant is not entitled to PCRA relief because Defendant failed to prove

that trial counsel's actions resulted in actual prejudice to him.

                           1.      Defendant Has The Burden To Prove Strickland Prejudice

          "Prejudice," as articulated in Strickland and Pierce, requires the defendant to show that

 "trial counsel's omission had an actual adverse effect on the outcome of the proceedings such

 that [Defendant] is entitled to a new trial." Commonwealth v. Spatz, 84 A.3d 294, 317 (Pa. 2014);

 Commonwealth v. Gribble, 863 A.2d 455, 472 (Pa. 2004). The Pennsylvania Supreme Court




 4
  K.C. 's statements to Bey were not admissible under any other Rule of Evidence. See Superior Court Opinion at l 0-
 11 (finding that K.C. 's statements were not admissible as a statement by a party-opponent).
                                                        -8-
clarified the standard of proof required to establish prejudice in a PCRA claim and distinguished

it from the harmless error standard on direct appeal:

                [A] defendant (raising a claim of ineffective assistance of
                counsel] is required to show actual prejudice; that is, that
                 counsel's ineffectiveness was of such magnitude that it 'could
                 have reasonably had an adverse effect on the outcome of the
                 proceedings.' Pierce, 527 A.2d at 977. This standard is different
                from the harmless error analysis that is typically applied when
                 determining whether the trial court erred in taking or failing to
                 take certain action. The harmless error standard, as set forth by
                 this Court in Commonwealth v. Story, 383 A.2d [155], 164 [(Pa.
                 1978)] ( citations omitted), states that "[ w ]henever there is a
                 'reasonable possibility' that an error 'might have contributed to
                 the conviction,' the error is not harmless." This standard, which
                 places the burden on the Commonwealth to show that the error
                 did not contribute to the verdict beyond a reasonable doubt, is a
                 lesser standard than the Pierce prejudice standard ... "

Spatz, 84 A.3d at 315 (emphasis added). Thus, to establish the requisite prejudice, the defendant

"must show there is a reasonable probability that, but for counsel's error or omission, the result

of the proceeding would have different." Id. at 320-21.

                        ii. Claims Of Actual Prejudice Where Counsel
                            Fails To Call Or Impeach A Witness At Trial

        Where trial counsel fails to call a particular witness at trial, our Supreme Court expressly

declined to adopt a per se finding of actual prejudice. Commonwealth v. Johnson, 966 A.2d 523,

 538 (Pa. 2009). Instead, the defendant "must show how the uncalled witnesses' testimony would

 have been beneficial under the circumstances of the case." Id. at 536; Commonwealth v. Chmiel,

 889 A.2d 501, 546 (Pa. 2005) ("Trial counsel's failure to call a particular witness does not

 constitute ineffective assistance without some showing that the absent witness' testimony would

 have been beneficial or helpful in establishing the asserted defense."). "The question for the

 PCR.A. court is not whether the jury in fact would have credited [the defendant's] new evidence ....

 Instead, the question is whether the nature and quality of the evidence is such that there is a


                                                  -9-
reasonable probability that the jury would have credited it and rendered a more favorable verdict.

That assessment     must include recognition        of the impeachability      of the witnesses, and not merely a

viewing of their testimony in a most favorable light." Johnson, 966 A.2d at 542.

         Similarly, where trial counsel fails to cross-examine a witness at trial with a prior

inconsistent statement, the omission of the witness's prior statement does not automatically "cast

substantial doubt on the veracity" or credibility of that witness's testimony. Commonwealth v.

Luster, 71 A.3d 1029, 1043-44 (Pa. Super. Ct. 2013). In Luster, the Superior Court considered

whether cross-examination by trial counsel regarding the inconsistencies in the statements would

have changed the outcome of the trial. Id. at 1044. The court determined it would not because (1)

the inconsistencies could be explained by the circumstances surrounding the making of the

statement, and (2) independent evidence-a 911 recording of a male who was assaulting the

victim in a car, the defendant's admission that he was the male with the victim in her car on the

night she was killed and had an intense argument with her, and the physical evidence of bruising

and strangulation marks on the victim's neck-supported the defendant's guilt. Id. at 1043-44,

 1047. Thus, the Superior Court held that defendant was not entitled to PCRA relief because he

 failed to prove actual prejudice based upon trial counsel's failure to cross-examine a witness

 regarding a prior inconsistent statement.5




 5
   See also Commonwealth v. Treiber, 12 I A.3d 435, 457 (Pa. 20 I 5) (defendant failed to establish actual prejudice
 related to trial counsel's failure to impeach a witness on cross-examination  with evidence of his reputation
 dishonesty, crimen falsi for his juvenile adjudication, and bias); but see Commonwealth v. Weiss, 606 A.2d 439,
 440-43 (Pa. I 992) (finding actual prejudice where trial counsel failed to present available character witnesses that
 were favorable to defendant and unfavorable to defendant's wife's testimony; "where there are only two direct
 witnesses involved, credibility of the witness is of paramount importance, and character evidence is critical to the
 jury's determination of credibility"). Weiss is easily distinguished because that case involved the failure to introduce
 favorable character testimony, which, in itself, can cause a jury to have reasonable doubt.
                                                           -10-
                    iii.          Defendant Cannot Prove Actual Prejudice

        There are four interrelated reasons why Defendant cannot prove that he suffered actual

prejudice from trial counsel's failure to confront K.C. with her alleged prior inconsistent

statement.

        First, at trial, defense counsel repeatedly attacked the credibility ofK.C.'s testimony

including impeaching her on several occasions, questioning the veracity of her testimony, and

suggesting substantial     motives to fabricate the sexual assault. Notwithstanding   these repeated

attacks on her credibility, impeachment      with prior statements, and suggested motives to fabricate

her testimony, the jury credited K.C. 's testimony that Defendant sexually assaulted her by

finding him guilty of all charges.

        •       Trial counsel attempted to impeach K.C.'s credibility by comparing her testimony
                at trial that she did not suffer any broken bones with her testimony at the
                preliminary hearing that she suffered a fractured rib; medical records confirmed
                no broken or fractured bones. N. T. 10/04/2011 at 131; 10/05/2011 at 207, 286.

         •      Trial counsel argued that K.C. reported her car stolen as motive to retaliate
                against Defendant and to fabricate the rape. N.T. 10/04/2011 at 136-38, 199.

         •      Trial counsel attempted to impeach K.C. 's credibility     by comparing her testimony
                at trial that she did not know about the police or panic    button on the alarm system
                at Defendant's house with testimony from Fred Dean         that he observed ICC. use
                the panic button previously. Id. at 161; 10/05/2011 at     309.

         •      Trial counsel argued the incredibility of K.C. 's testimony by questioning why she
                did not attempt to leave Defendant's house, call anyone, or go to the front door or
                window to obtain help during the two hours that Defendant was not in the house
                (3pm to 5pm) on the date of the sexual assault. N.T. 10/04/2011 at 162-68.

         •      Trial counsel attempted to impeach K.C.'s credibility by comparing her testimony
                at trial that she did not suffer a black eye with her testimony at the preliminary
                hearing that she suffered a black eye. N.T. 10/05/2011 at 219-20, 286.

         •       Trial counsel argued that K.C. had a motive to retaliate against Defendant and to
                 fabricate the rape because she was controlling, she wanted to make Defendant's
                 life miserable, and she desired to get him locked up. Id. at 226-27, 232. K.C.
                 denied lying to get back at him.


                                                     -11-
       •           Trial counsel argued the incredibility of K.C.'s testimony that Defendant punched
                   and manhandled K.C. by admitting testimony from George Weldon and Wesley
                   Hall that Defendant had hernia surgery and had limited physical ability in October
                   2010 due to the hernia surgery. Id. at 294-95, 315-16.

       Second, as in Luster, there was direct and circumstantial evidence at trial from

independent sources that corroborated K.C.'s trial testimony including medical records, phone

records, photographs of K.C.'s injuries, her employment records, and daycare records.

           •       The three-way call between K.C., Defendant, and Kevin resulting in a police
                   officer's arrival to her house on the day prior to the sexual assault corroborates
                   K.C.'s and Defendant's hostile relationship, e.g., Defendant's threats to kick
                   down the door to her house. Also, K.C.'s cell phone records confirm the fact of
                   the three-way call and further provides circumstantial evidence that Kevin (not
                   K.C.) called the police in response to Defendant's threats. N.T. 10/04/2011 at 75-
                   78, 92-93.

           •       The photographs taken the day after the attack and K.C.'s medical records are
                   independent corroborating evidence of K.C.'s injuries, i.e., the photographs show
                   extensive bruising to her chest and on both sides of her ribs and the hospital report
                   notes bruising all over her body and chest. Id. at 105-08, 127, 132-33.

           •       K.C.'s phone records are circumstantial evidence that Defendant took K.C.'s
                   phone on the day of the sexual assault because there was no phone activity
                   between 8:00am and 6:15pm. Id. at 93-94, 117, 121; 10/05/2011 at 252-53.

           •       The timesheet signed by K.C. indicates that she logged into work at Cosmopolitan
                   Luxury Rental Residences on October 7, 2010, but failed to log into work on
                   October 8, 2010, which was the date of the sexual assault. The termination letter,
                   dated October 13, 2010, from Cosmopolitan to K.C. confirms that effective
                   October 11, 2010, she had lost her job at the company. N.T. 10/04/2011 at 80-81,
                   112-16.

           •        The "Late Pickup Form" corroborates that K.C. did not pick up her child from
                    Little Shepherd's Daycare; instead, K.C.'s emergency contact picked up her child
                    at 6:35pm on October 8, 2010. Id. at 118-20.

               •    Hours after the sexual assault, K.C. met her boyfriend, Joseph Grant, and told him
                    that she had been at the Defendant's house most of the day and had been assaulted
                    and raped by him. She said she was forced to have sex with Defendant and
                    described the attack to him in greater detail later that night when they were alone
                    together. Id. at 124-26, 238-41; N.T. l 0/05/2011 at 256.




                                                    -12-
              •    K.C. 's hospital records document that she reported the rape to doctors and also
                   identified her ex-boyfriend as the man who pushed, kicked, and forced her into
                   sex with him while at his house. N.T. 10/04/2011 at 133.

        Third, even if it were true that K.C. made the statements to Bey, there are several reasons

why she may have made that statement, the least reasonable of which is that she was fabricating

the rape.6 For example, K.C. could have lied to Bey in an effort to end the conversation quickly

because Bey was a friend of Defendant; K.C. could have reasonably believed that a satisfactory,

delicate excuse would accomplish that. K.C. also could have lied to Bey because she felt

intimidated or threatened by Bey for speaking with police and K.C. could have tried to reduce

the threat of any retaliation by Defendant or his friends. Thus Bey's proffered testimony-even

if believed by the fact-finder-has diminished value given the several credible reasons she might

have lied to Bey.

         Fourth, throughout the trial, K.C. adamantly, consistently, and repeatedly maintained that

Defendant raped her:

         COUNSEL: What happened when you got up the steps?

         K.C.: Once I got up the steps, I sat down, and he sat on the chair, and he said,
         "You know I'm gonna fuck you, right?" and I was like -- I was just looking at him
         like, you know. I told him I didn't want to have sex with him.

         [ ... ]

         COUNSEL: What happened after that?

         K.C.: After that, he told me to perform oral sex on him. He said, "Get the dick,"
         and I was like --

         [ ... ]

         COUNSEL: All right. Did you want his penis to be in your mouth?
6
   During argument on the PCRA Petition, defense counsel conceded that-when confronted with Bey's testimony-
 K.C. would have been presented with three scenarios: (I) admit she made that statement and that the statement is
 true; (2) admit that she made the statement because she felt threatened by Bey and wanted to make him happy; or (3)
 deny making the statement to Bey. N.T.05/08/2015 at 4.

                                                        -13-
       K.C.: No.

       COUNSEL: After that happened, what happened next?

        K.C.: He told me I was gonna have sex with him. He told me I was gonna have
        sex with him. And I asked him, I said "Shane are you gonna rape me?" He was
        like, "No." I said, "Well that's what it is because I do not want to have sex with
        you .... "

N.T. 10/04/2011 at 99-103.

        In sum, the jury credited K.C. 's testimony notwithstanding    the repeated attacks on her

credibility and suggested motives to fabricate her testimony; there is substantial direct and

circumstantial   evidence at trial from independent sources that corroborated    K.C.'s testimony that

Defendant sexually assaulted her. Even if it were true that K.C. made the statements to Bey,

there are several reasons why she would have made that statement and K.C. testified consistently

at trial that Defendant sexually assaulted her. Accordingly,    Defendant failed to prove that he

suffered actual prejudice as a result of trial counsel's failure to confront K.C. about her alleged

statements, i.e., the alleged inconsistent   statement would not have substantially   undermined    her

testimony and there is no reasonable probability that the jury would have returned a favorable

verdict to Defendant.

        2.       The PCRA Court Properly Dismissed Defendant's Petition Alleging Ineffective
                 Assistance of Counsel For Failing To Object To The Trial Court's Comments

         In his second claim of ineffectiveness,   Defendant asserts that trial counsel was ineffective

for failing to object to numerous allegedly prejudicial and biased comments made by the trial

court regarding counsel, the evidence, and the credibility of witnesses. As addressed at length in

the sentencing court's opinion on direct appeal, none of the trial court's comments constituted

 reversible error. Sentencing Court Opinion (Anders, J., filed 07/01/2013)      at 8. As such,




                                                    -14-
Defendant's   second claim of ineffectiveness   is without merit, and the PCRA court relies upon

and incorporates    as fully herein the analysis contained in the Sentencing Court Opinion.

        Alternatively, assuming arguendo that this claim has arguable merit and that trial counsel

did not have a reasonable basis to fail to object to the trial court's statements, Defendant's

second claim of ineffectiveness fails because Defendant failed to prove the requisite prejudice .

See supra at 8-9.

        3.         The PCRA Court Properly Dismissed Defendant's Petition
                   Alleging Ineffective Assistance of Counsel For Failing To Object
                   To The Jurv Instruction Regarding The Aggravated Assault Charge

        In his third claim of error, Defendant asserts that trial counsel was ineffective for failing

to object to the trial court's instruction on aggravated assault, which was allegedly incomplete,

unbalanced, inadequate, unclear, misleading, inappropriate, and prejudicial to Defendant. As

addressed at length in the sentencing court's opinion on direct appeal, the trial court's instruction

on aggravated assault did not constitute error. Sentencing Court Opinion (Anders, J., filed

07/01/2013) at 6-8. As such, Defendant's third claim of ineffectiveness is without merit, and the

 PCRA court relies upon and incorporates as fully herein the analysis contained in the Sentencing

 Court Opinion.

        Alternatively, assuming arguendo that this claim has arguable merit and that trial counsel

 did not have a reasonable basis to fail to object to the trial court's aggravated assault instruction,

 Defendant's third claim of ineffectiveness fails because Defendant failed to prove the requisite

 prejudice. See supra at 8-9.




                                                   -15-
CONCLUSION

       As discussed above, the PCRA court's findings are supported   by the record and free of

legal en-or. Therefore, the Superior Court should affirm the PCRA court's dismissal of

Defendant's petition for relief under the PCRA.




DANIEL . CNDERS, JUDO
Dated: December 10, 2015




                                                  -16-
Commonwealth v. David Willoughby
CP-51-CR-0014671-2010
1710 EDA 2015

                                       PROOF OF SERVICE

l hereby certify that I am this day caused to be served the foregoing this person(s), and in the
manner indicated below:


Attorney for the Commonwealth:
                                        Hugh Burns, Esquire
                                        District Attorney's Office
                                        Three South Penn Square
                                        Philadelphia, PA 19107
                                        Hugh.Burns@phila.gov

Type of Service:      (       ) Personal (X) Regular mail ( ) CJC mailbox (X) Email

Attorney for Defendant:
                                        A. Charles Peruto, Jr.
                                        Law Offices of A. Charles Peruto, Jr.
                                        2101 Pine Street
                                        Philadelphia, PA 19103
                                        f:huck(@.peruto.com

Type of Service:      (       ) Personal (X) Regular mail ( ) CJC mailbox (X) Email

Defendant:
                                         David Willoughby
                                         DOB: 10/13/74; Inmate #KK7759
                                         PIO: 0718435;SID:21559024
                                         SCI Houtzdale
                                         P.O. Box 1000
                                         Houtzdale, PA 16698-1000

Type of Service:          (   ) Personal (X) Regular mail ( ) CIC mailbox ( ) Email




                                                Bobby choa, Esquire
                                                Law Clerk to Hon. Daniel J. Anders



                                                  -17-